 



Exhibit 10.2
EMS Technologies, Inc.
1997 Stock Incentive Plan
Restricted Stock Award
Restriction Agreement
With
Paul B. Domorski
June 2, 2006
Dear Paul:
The EMS 1997 Stock Incentive Plan (the “Plan”) is intended as an incentive to
achieve the objectives of EMS Technologies, Inc. (the “Company”), through
employee participation in the Company’s success and growth. The Plan provides an
opportunity for eligible employees to acquire or increase their proprietary
interest in the Company, and, as to officers, is administered by the
Compensation Committee of the Board of Directors (the “Committee”). The
Committee has granted you an award of Restricted Stock (as defined in the Plan)
effective the date hereof, and has authorized me to prepare and enter into this
Restriction Agreement with you.
In consideration of the mutual covenants herein contained, and for other good
and valuable consideration, the Company and you as an employee of the Company do
hereby agree as follows:
1. Grant of Shares. Pursuant to action of the Committee, the Company has granted
to you 20,000 shares of Restricted Stock (the “Shares”). This award is in all
respects made subject to the terms and conditions of the Plan, a copy of which
has been provided to you. By signing and returning a copy of this Agreement to
the Company, you agree to all of the terms and conditions of the Plan for
yourself, any designated beneficiary and your heirs, executors, administrators
or personal representatives. Terms used in this Agreement which are defined in
the Plan shall have the meanings set forth in the Plan. In the event of any
conflict between the Plan and this Agreement, the Plan shall control.
As soon as practicable following your execution of this Agreement, a certificate
or certificates representing the Shares, and bearing the legend described below
in Section 6, will be issued in your name. Upon issuance of the certificates
representing the Shares, you shall have all rights of a stockholder with respect
to the Shares, including the right to vote and, subject to Section 10 of this
Agreement, to receive all dividends or other distributions paid or made with
respect to the Shares; provided, however, that the Shares (and any securities of
the Company which may be issued with respect to the Shares by virtue of any
dividend reinvestment, stock split, combination, stock dividend or
recapitalization, which securities shall be deemed to be “Shares” hereunder)
shall be subject to the terms and all of the restrictions set forth in this
Agreement.
2. Restriction. Until this restriction (the “Restriction”) has lapsed pursuant
to Section 3 or 4 below, you may not sell, exchange, assign, transfer, pledge or
otherwise dispose of the Shares, and the Shares shall be subject to forfeiture
as set forth in Section 5 below.

 



--------------------------------------------------------------------------------



 



3. Lapse of Restriction by Passage of Time. The Restriction shall lapse and have
no further force or effect, (a) as to 10,000 shares, the second anniversary of
the date of this Agreement, and (b) as to the remaining 10,000 shares, the third
anniversary of the date of this Agreement.
4. Lapse of Restriction by Death or Disability. The Restriction shall lapse, and
shall have no further force or effect, upon your death or disability (as defined
in the Plan), but not earlier than December 2, 2006. You may provide to the
Company a written designation in a form approved by counsel for the Company
naming a person or persons who shall receive the Shares in the event of your
death. If there is no such designation in effect at the time of your death, the
Shares shall be delivered to and become an asset of your estate.
5. Forfeiture of Shares. Except as may otherwise hereafter be determined by the
Committee, in the event of termination of your employment with the Company due
to your voluntary resignation or involuntary discharge prior to lapse of the
Restriction under Section 3 or 4, or in the event you provide services to a
competitor of the Company or any Subsidiary of the nature described in
Section 9.2 of the Plan prior to such lapse (whether or not known to the Company
at that time), you shall immediately forfeit all right, title and interest to
the Shares, regardless of whether unrestricted certificates evidencing the
Shares shall have theretofore been delivered to you, and such Shares shall be
cancelled or transferred to the Company by you, without consideration to you or
your executor, administrator, personal representative or heirs.
6. Endorsement and Retention of Certificates. All certificates representing the
Shares shall be endorsed on the reverse thereof with the following legend:
“The shares of stock represented by this certificate and the sale, transfer or
other disposition of such shares are restricted by and subject to a Restriction
Agreement dated June 2, 2006, between the registered holder and the Company, a
copy of which is on file with the Secretary of the Company.”
All certificates for Shares shall be held by the Company until the restrictions
thereon shall have lapsed. As a condition to this award, you shall execute and
deliver to the Company a stock power in the form attached hereto, endorsed in
blank, relating to the Shares, as set forth in the Plan.
Upon lapse of the Restriction pursuant to Section 3 or 4 of this Agreement
without a prior forfeiture of the Shares, a certificate or certificates for an
appropriate number of unrestricted Shares shall be delivered to you and the
certificate with the legend indicated above shall be cancelled.
7. Withholding Taxes. You hereby authorize the Company to withhold, at the time
of lapse of the Restriction on the Shares pursuant to Section 3 or 4 above, or
at such earlier date as the award of the Shares shall become taxable to you,
from compensation otherwise owing to you, an amount equal to any taxes required
to be withheld by federal, state or local law with respect to income resulting
from such lapse or other taxable event. In the event the compensation otherwise
due to you at that time is for any reason insufficient to provide for such
payment, you agree that, as a condition of the delivery to you of certificates
evidencing the Shares, you will deliver to the Company a cashier’s check, or

 



--------------------------------------------------------------------------------



 



personal check satisfactory to the Company, in an amount equal to such
withholding taxes or any balance thereof.
Notwithstanding the foregoing, at your election the foregoing withholding taxes
may be paid by you by authorizing the Company to withhold and cancel a portion
of the Shares otherwise deliverable to you, in that number of shares having a
Fair Market Value (as defined in the Plan) on the date that taxable income is
recognized equal to the amount of such taxes thereby being paid. Such election
shall be made on or before such date, shall be irrevocable, and shall be
submitted in writing to the Treasurer of the Company.
8. No Rights to Continued Employment. Nothing herein confers on you any right to
continue in the employ of the Company or of any parent or subsidiary of the
Company.
9. Succession. This Agreement shall be binding upon and operate for the benefit
of the Company and its successors and assigns, and you and your executor,
administrator, personal representative and heirs.
10. Dividends. Any cash dividends which may become payable on the Shares shall
be held by the Company for your account until the Restriction lapses. In such
event the Company shall pay interest on the amount so held as determined by the
Committee, and the accumulated amount of such dividends and interest shall be
paid to you upon the lapse of the Restriction. Any such cash shall be governed
by the Restriction, the Restriction with respect to any such cash shall lapse as
provided in Sections 3 and 4 of this Agreement, and any such cash shall be
forfeited pursuant to Section 5 to the extent that the Shares on which such
dividends were paid shall be so forfeited.
********************
This Agreement has been prepared in duplicate. Please indicate your acceptance
by signing in the space provided below, and return an original for the Company’s
records.
IN WITNESS WHEREOF, the Company, acting through the Committee, has caused this
agreement to be duly executed and you have hereunto set your hand and seal, all
as of the day and year first written above.

            EMS TECHNOLOGIES, INC.
      By:           John B. Mowell        Chairman of the Board     

     
Accepted and Agreed:
   
 
   
 
   
 
Paul B. Domorski
   

 



--------------------------------------------------------------------------------



 



STOCK TRANSFER POWER
The undersigned,                                         , hereby sells, assigns
and transfers unto                                         , , and hereby
irrevocably constitutes and appoints EMS Technologies, Inc. as his or her true
and lawful attorney-in-fact, with full power of substitution, to transfer on the
stock records of EMS Technologies, Inc., all right, title and interest of the
undersigned in and to,                                          shares of the
Common Stock of EMS Technologies, Inc. evidenced by certificate number
                                        , dated                              ,
2006.

                 
 
 
  , 2006         
 
Signature    
 
               
 
          Paul B. Domorski
 
   
 
          Printed Name    

         
Witness:
       

 